Citation Nr: 1419451	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  13-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability status post total knee arthroplasty.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1958 to October 1978.  He also served with the Reserve Officer Training Corps (ROTC) and attended the United States Naval Academy from 1954 to 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned in March 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that his current left knee disability is related to an injury he had during testing at the Naval Academy in September 1955.  See Board Hearing Transcript (Tr.) at 6.  The Board finds that additional development is needed before the issue on appeal can be decided.

As an initial matter, the AOJ should attempt to obtain all of the Veteran's treatment records from the Naval Academy.  Although the Veteran submitted partial copies of these records, including a September 27, 1955, annual examination referencing a left knee injury, the underlying treatment records have not been obtained.  Since these records are generally in the custody of the service academy and not included with a Veteran's service treatment records, a separate attempt should be made to obtain them.  See VA Adjudication Manual M21-1MR, Part III, subpart iii.2.E.31.d.  

The Board also finds that the June 2013 VA examiner's opinion is inadequate.  The VA examiner opined that the Veteran's knee degenerative joint disease (DJD) and resulting total knee replacements were less likely as not related to the left knee synovial condition in September 1955.  The examiner did not provide a rationale for his opinion, but simply stated that there was "no indication to link a single incident of synovial condition" to the left knee DJD and total knee replacement.  It does not appear that the examiner considered the Veteran's lay assertions that he has had consistent problems with his left knee since the injury.  See Board Hearing Tr. at 8.  For these reasons, the Board finds that a supplemental medical opinion is needed.

Finally, the AOJ should attempt to obtain any additional records of treatment or evaluation of the Veteran's left knee that are not already of record.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request a copy of the Veteran's service treatment records from the United States Naval Academy.  All requests and responses must be clearly documented and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his left knee disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all sources identified.  

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) is completed, return the claims file to the VA examiner who conducted the June 2013 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is asked to provide a supplemental opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee DJD and total knee arthroplasty are related to his military service, to include the September 1955 injury.  For purposes of providing this opinion, the examiner should accept as true the Veteran's statements that he has had left knee problems since the injury in September 1955.  It would be helpful if the examiner discussed the underlying facts and medical principles involved, to include citation to medical literature where appropriate.  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



